This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 GREGORY J. HANSEN,

 3          Petitioner-Appellant,

 4 v.                                                                            NO. 32,107

 5 PAMELA B. HANSEN, n/k/a
 6 PAMELA B. HANSEN-HELLWEGE,

 7          Respondent-Appellee.


 8 APPEAL FROM THE DISTRICT COURT OF TORRANCE COUNTY
 9 Matthew G. Reynolds, District Judge


10 Gregory J. Hansen
11 Moriarty, NM

12 Pro Se Appellant

13 Pamela B. Hansen-Hellwege
14 Cedar Crest, NM

15 Pro Se Appellee


16                                 MEMORANDUM OPINION

17 KENNEDY, Judge.
1        Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed, and the time for doing so has expired.

4        DISMISSED.

5        IT IS SO ORDERED.



6                                               _______________________________
7                                               RODERICK T. KENNEDY, Judge


8 WE CONCUR:



 9 ___________________________
10 MICHAEL E. VIGIL, Judge



11 ___________________________
12 TIMOTHY L. GARCIA, Judge




                                            2